Case 1:19-cv-00795-BPG Document 25-2 Filed 07/29/19 Page 1 of 3
           Case 1:19-cv-00795-BPG Document 25-2 Filed 07/29/19 Page 2 of 3


u^a Centersfor DiseaseContro! and Prevention
        1. CDC 24/7: Saving Lives, Protecting Peop!eT




 Diphtheria

Causes and Transmission
Diphtheriais an infectioncausedbythe Corynebacteriumdiphtheriaebacterium.

Diphtheriaspreads(transmits)frompersonto person,usuallythroughrespiratorydroplets,likefrom
coughingor sneezing,Rarely,peoplecangetsickfrom touchingopen sores(skin lesions)orclothes
thattouched open soresofsomeone sickwithdiphtheria. A person also cangetdiphtheria bycoming
in contactwithan object, like a toy, thathasthe bacteriathatcausediphtheriaon it.



                                                                                     Page last reviewed: December 17, 2018
            Case 1:19-cv-00795-BPG Document 25-2 Filed 07/29/19 Page 3 of 3

   i ir Centers for Disease Control and Prevention
         I. CDC 24/7: Saving Uves, Protecting PeopleT




 Diphtheria

Complications
Complicationsfrom diphtheriamay include:

  . Blockingofthe airway
  . Damageto the heart muscle (myocarditis)
  . Nerve damage (polyneuropathy)
  . Lossofthe abilityto move (paralysis)
  . Lunginfection(respiratoryfailure or pneumonia)

Forsome people, diphtheria can leadto death. Even with treatment, about 1 in 10diphtheria patients die. Without treatment,
up to half of patients can die from the disease.
                                                                                            Page last reviewed: December 1 7, 2018
